FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 28, 2015

                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
CHRISTOPHER CHASE,

             Petitioner − Appellant,

v.                                                         No. 15-2017
                                               (D.C. No. 1:14-CV-00859-MV-KBM)
GREGG MARCANTEL, N.M. Secretary                             (D. N.M.)
of Corrections,

             Respondent − Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HOLMES, O’BRIEN, and MORITZ, Circuit Judges.


      Christopher Chase, a New Mexico prisoner proceeding pro se, seeks a

certificate of appealability (COA) to appeal the district court’s dismissal of his

second 28 U.S.C. § 2254 application for lack of jurisdiction. We deny a COA and

dismiss this matter.

      In 2006, Mr. Chase pleaded guilty to three counts of criminal sexual

penetration, three counts of kidnaping, one count of aggravated battery, one count of

criminal sexual penetration of a child thirteen to eighteen years old, one count of


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
criminal sexual contact with a minor, and one count of criminal sexual contact. He

was sentenced to fifteen years in prison. After subsequent unsuccessful state-court

proceedings, he filed a § 2254 application in federal district court asserting, among

other things, that his counsel’s ineffectiveness caused him to enter an involuntary

plea. The court denied relief and dismissed the application. This court denied a

COA and dismissed Mr. Chase’s appeal. See Chase v. Dep’t of Corr., 364 F. App’x

499, 500 (10th Cir. 2010).

        On September 19, 2014, after additional state-court proceedings, Mr. Chase

filed a second § 2254 application in federal district court again asserting ineffective

assistance of counsel with respect to his plea. He supported his argument with

alleged new law—Lafler v. Cooper, 132 S. Ct. 1376 (2012). The district court

dismissed the application for lack of jurisdiction and denied a COA, determining that

the application was second or successive. The court declined to transfer the

application to this court because Lafler did not announce a new rule of constitutional

law and therefore it would not apply retroactively to Mr. Chase’s conviction. See In

re Graham, 714 F.3d 1181, 1182-83 (10th Cir. 2013) (per curiam) (holding in

28 U.S.C. § 2255 proceeding that Lafler does not establish new rule of constitutional

law).

        Mr. Chase now seeks a COA from us. He asserts that (1) the district court

erred in dismissing his application sua sponte without the benefit of briefing or an




                                          -2-
evidentiary hearing; (2) Lafler applies to his case; and (3) he has made a substantial

showing of the denial of his constitutional right to effective assistance of counsel.

       A COA is a jurisdictional prerequisite to our review of the district court’s

decision. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). We will issue a

COA “only if [Mr. Chase] has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Because the district court denied his

application on procedural grounds, we will grant a COA only if he “shows, at least,

that jurists of reason would find it debatable whether the [application] states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       Mr. Chase has failed to make this showing. He may not file a second or

successive § 2254 application in the district court unless he first obtains our

authorization to do so. See 28 U.S.C. § 2244(b)(3)(A). Because he did not obtain

our authorization, the district court correctly found that it lacked jurisdiction to

consider the merits of the § 2254 application and appropriately dismissed it for lack

of jurisdiction. See In re Cline, 531 F.3d 1249, 1251-52 (10th Cir. 2008)

(per curiam) (explaining that district court has discretion to transfer unauthorized

application if it is in the interests of justice to do so or may dismiss for lack of

jurisdiction). Furthermore, in dismissing, the court correctly relied on Graham to

determine that Lafler did not present a new rule of constitutional law. We therefore


                                           -3-
conclude that it is not debatable that the application did not state a valid claim for the

denial of a constitutional right and that the district court was correct in its procedural

ruling. Nor did the court err in dismissing the § 2254 application sua sponte without

briefing or a hearing.

       Accordingly, we deny Mr. Chase’s application for a COA and dismiss this

matter.


                                                 Entered for the Court



                                                 ELISABETH A. SHUMAKER, Clerk




                                           -4-